              Case 21-32156 Document 75 Filed in TXSB on 07/27/21 Page 1 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                  §
    In re:                                                        §        Chapter 11
                                                                  §
    AGILON ENERGY HOLDINGS II LLC, et al.                         §        Case No. 21-32156 (MI)
                                                                  §
                           Debtors.1                              §        (Jointly Administered)
                                                                  §

        DEBTORS’ MOTION TO ESTABLISH PROCEDURES FOR INTERIM
    COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS

    This motion seeks an order that may adversely affect you. If you oppose the motion, you
    should immediately contact the moving party to resolve the dispute. If you and the moving
    party cannot agree, you must file a response and send a copy to the moving party. You
    must file and serve your response within 21 days of the date this was served on you. Your
    response must state why the motion should not be granted. If you do not file a timely
    response, the relief may be granted without further notice to you. If you oppose the motion
    and have not reached an agreement, you must attend the hearing. Unless the parties agree
    otherwise, the court may consider evidence at the hearing and may decide the motion at
    the hearing.

    Represented parties should act through their attorney.


             Agilon Energy Holdings II LLC, Victoria Port Power LLC, and Victoria City Power LLC

(collectively, the “Debtors”), respectfully submit this Motion to Establish Procedures for Interim

Compensation and Reimbursement of Expenses for Professionals (the “Motion”) and respectfully

state as follows:




1
    The debtors and debtors in possession in these Chapter 11 Cases, along with the last four digits of their respective
    Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389) (“Agilon”), Case No. 21-
    32156; Victoria Port Power LLC (4894) (“VPP”), Case No. 21-32157; and Victoria City Power LLC (4169)
    (“VCP” and together with Agilon and VPP, the “Debtors”), Case No. 21-32158. The Debtors’ mailing address is:
    5850 San Felipe, Ste 601, Houston, Texas 77057.




93711731v.1
         Case 21-32156 Document 75 Filed in TXSB on 07/27/21 Page 2 of 9




                                         Relief Requested

        1.     By this Motion, pursuant to sections 330 and 331 of the Bankruptcy Code,

Bankruptcy Rule 2016, and Bankruptcy Local Rule 2016-1, the Debtors request entry of an order

establishing an orderly and regular process for the monthly allowance and payment of

compensation and reimbursement of expenses (the “Interim Compensation Procedures”) for

professionals whose services are authorized by this Court pursuant to section 327 or 1103 of the

Bankruptcy Code and who will be required to file applications for allowance of compensation and

reimbursement of expenses pursuant to sections 330 and 331 of the Bankruptcy Code and

Bankruptcy Rule 2016(a).

                                           Jurisdiction

        2.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b); the Debtors confirm their consent

pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Local Rules”) to the

entry of a final order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

        3.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

        4.     The Debtors are in the business of providing gas-fired peaking electric energy to

the ERCOT market. The Debtors own and operate two (2) facilities located near Victoria, Texas:

Victoria Port Generation Station (the “Victoria Port Facility”) and Victoria City Generation

Station (the “Victory City Facility” and together with the Victoria Port Facility, the “Facilities”).


                                                 -2-


93711731v.1
         Case 21-32156 Document 75 Filed in TXSB on 07/27/21 Page 3 of 9




When fully functional, the Facilities have a total nominal capacity of 172 megawatts. The Facilities

incorporate two refurbished LM6000 aero derivative combustion turbines and associated

generators manufactured by General Electric.

        5.      On June 27, 2021 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code commencing the above-captioned

chapter 11 cases (the “Chapter 11 Cases”).

        6.     The Debtors continue in possession of their respective properties and have

continued to operate and maintain their businesses as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. On June 28, 2021, the Court entered an order [Docket

No. 9] authorizing the joint administration and procedural consolidation of these Chapter 11 Cases

pursuant to Bankruptcy Rule 1015(b).

        7.     No request for the appointment of a trustee or examiner has been made in these

Chapter 11 Cases. No statutory committee has been appointed in these Chapter 11 Cases.

                                   Retention of Professionals

        8.     Given the size and complex nature of these Chapter 11 Cases, the Debtors require

the assistance of a number of professionals to efficiently manage these proceedings and to

successfully and timely emerge from chapter 11. Accordingly, the Debtors have filed and intend

to file separate applications with the Court to employ and retain a number of professionals,

including, without limitation, (i) Locke Lord LLP, as attorneys to represent them in these Chapter

11 Cases, (ii) Grant Thornton LLP, as financial advisor, and (iii) Stretto, as claims and noticing

agent (collectively, the “Debtors’ Professionals”). The Debtors may also need to retain additional

professionals in connection with the administration of these Chapter 11 Cases.




                                                -3-


93711731v.1
         Case 21-32156 Document 75 Filed in TXSB on 07/27/21 Page 4 of 9




        9.    The Debtors believe that establishing orderly procedures to pay the Debtors’

Professionals and other attorneys and professionals whose retentions are approved by this Court

pursuant to sections 327 or 1103 of the Bankruptcy Code, including professionals retained by any

statutory committee, if any, and that will be required to file applications for allowance of

compensation and reimbursement of expenses pursuant to sections 330 and 331 of the Bankruptcy

Code (collectively and together with the Debtors’ Professionals, the “Retained Professionals”)

will streamline the administration of these Chapter 11 Cases and otherwise promote efficiency

for the Court, the U.S. Trustee, and all parties in interest. A streamlined process for serving

interim fee applications and notices thereof will facilitate efficient review of the Retained

Professionals’ fees and expenses while saving the Debtors unnecessary copying and mailing

expenses.

                  Proposed Compensation and Reimbursement Procedures

        10.   The Debtors propose that the payment of compensation and reimbursement of

expenses of Retained Professionals be structured as follows (the “Compensation Procedures”):

                 i.   On or before the last day of each month following the month for which
                      compensation is sought or as soon as is reasonably practicable thereafter,
                      each Retained Professional seeking compensation shall send a monthly
                      statement, reasonably detailed indicating the nature of the services
                      rendered and expenses incurred (the “Monthly Statement”), by email or
                      hand delivery, to the following parties:

                         (a)     the Debtors c/o Agilon Energy Holdings II LLC, Attn: Hugh
                                 Smith (hugh.smith@readisuite.com);

                         (b)     the proposed attorneys for the Debtors, Locke Lord LLP, Attn:
                                 Elizabeth M. Guffy and Simon R. Mayer
                                 (eguffy@lockelord.com, and simon.mayer@lockelord.com);

                         (c)     the attorneys for the Senior Secured Noteholders, (A) Morgan,
                                 Lewis & Bockius LLP, Attn: Julia Frost-Davies, David
                                 Lawton, and David M. Riley (Julia.frost-
                                 davies@morganlewis.com, david.lawton@morganlewis.com,
                                 and david.riley@morganlewis.com) and (B) Gray Reed &
                                               -4-


93711731v.1
         Case 21-32156 Document 75 Filed in TXSB on 07/27/21 Page 5 of 9




                                McGraw LLP, Attn: Paul D. Moak and Amber M. Carson
                                (pmoak@grayreed.com and acarson@grayreed.com);

                        (d)     the Office of the United States Trustee for the Southern District
                                of Texas, Attn: Stephen Statham and Jana S. Whitworth
                                (stephen.statham@usdoj.com and jana.whitworth@usdoj.com);
                                and

                        (e)     the attorneys for the Creditors’ Committee and any other
                                statutory committee appointed in these Chapter 11 Cases, if
                                any.

                     (collectively, the “Fee Notice Parties”).

               ii.   Each Fee Notice Party shall have 14 days after delivery of a Monthly
                     Statement to review it. Upon expiration of such 14-day period, the Debtors
                     are authorized and directed to pay the Retained Professional an amount (the
                     “Actual Monthly Payment”) equal to 80% of the fees and 100% of the
                     expenses requested in the applicable Monthly Statement (the total amount
                     requested being the “Maximum Monthly Payment”) that are not subject to
                     an objection pursuant to subparagraph (iii) below.

              iii.   If a Fee Notice Party objects to a Monthly Statement, the objecting party
                     shall, within 14 days after delivery of the Monthly Statement, deliver via
                     email a written notice upon the respective Retained Professional and each of
                     the other Fee Notice Parties (the “Notice of Objection to Monthly
                     Statement”) setting forth with reasonable detail the nature of the objection
                     and the amount at issue. Thereafter, the objecting party and the Retained
                     Professional shall attempt to resolve the objection on a consensual basis. If
                     the parties reach an agreement, the Debtors shall promptly pay 80% of the
                     agreed-upon fees and 100% of the agreed-upon expenses. If, however, the
                     parties are unable to reach a resolution of the objection within 14 days after
                     delivery of the Notice of Objection to Monthly Statement, the objecting
                     party shall file its objection (the “Objection”) with this Court within three
                     (3) business days and serve such Objection on the respective Retained
                     Professional and each of the other Fee Notice Parties. Thereafter, the
                     Retained Professional may either (i) file with the Court a response to the
                     Objection, together with a request for payment of the difference, if
                     any, between the Maximum Monthly Payment and the Actual Monthly
                     Payment made to the affected Retained Professional (the “Disputed
                     Amount”), or (ii) forego payment of the Disputed Amount until the next
                     hearing on an Interim Fee Application or Final Fee Application (each as
                     defined herein), at which time this Court will consider the Objection, if
                     requested by the parties.



                                              -5-


93711731v.1
         Case 21-32156 Document 75 Filed in TXSB on 07/27/21 Page 6 of 9




                iv.    Beginning with the period ending September 30, 2021 and at three month
                       intervals thereafter (each, an “Interim Fee Period”), each of the Retained
                       Professionals shall file with this Court and serve on the Fee Notice Parties
                       an interim fee application (each an “Interim Fee Application”) for
                       payment of compensation and reimbursement of expenses sought in the
                       Monthly Statements served during such period and prepared in accordance
                       with the Interim Compensation Procedures. Fee Notice Parties will have 14
                       days after service of an Interim Fee Application, which service may be by
                       email, to object thereto. The first Interim Fee Application shall cover the
                       Interim Fee Period from the Petition Date through and including September
                       30, 2021. Notwithstanding anything to the contrary in the Interim
                       Compensation Procedures, a Retained Professional may file a fee application
                       in accordance with any procedures established by a chapter 11 plan filed in
                       these cases and confirmed by this Court.

                 v.    The Debtors will request that this Court consider the Interim Fee
                       Applications once every three (3) months or at such other intervals as this
                       Court deems appropriate. This Court, in its discretion, may approve an
                       uncontested Interim Fee Application without the need for a hearing if no
                       Objections are timely filed. Upon allowance by this Court of a Retained
                       Professional’s Interim Fee Application, the Debtors shall be authorized to
                       promptly pay such Retained Professional all requested fees (including the
                       20% holdback) and expenses not previously paid.

                vi.    The pendency of an Objection to payment of compensation or
                       reimbursement of expenses will not disqualify a Retained Professional from
                       the future payment of compensation or reimbursement of expenses under
                       these Compensation Procedures, unless otherwise ordered by this Court.

        11.    The Debtors further request that the Court limit service of Interim Fee

Application and final fee applications (each, a “Final Fee Application,” and together with the

Interim Fee Applications, the “Applications”) to the Fee Notice Parties. The Debtors further

request that all other parties that have filed a notice of appearance with the Clerk of this Court and

requested notice of pleadings in these Chapter 11 Cases shall be entitled to receive only notice of

hearings on the Applications (the “Hearing Notices”). Serving the Applications and the Hearing

Notices in this manner will permit the parties most active in these Chapter 11 Cases to review and

object to the Retained Professionals’ fees and will save unnecessary duplications and mailing

expenses.

                                                 -6-


93711731v.1
         Case 21-32156 Document 75 Filed in TXSB on 07/27/21 Page 7 of 9




                                      Supporting Authority

        12.    Pursuant to section 331 of the Bankruptcy Code, all Retained Professionals are

entitled to submit applications for interim compensation and reimbursement of expenses every 120

days, or more often if the Court permits. Section 331 of the Bankruptcy Code provides in relevant

part as follows:

               A trustee, an examiner, a debtor’s attorney, or any professional person
               employed under section 327 or 1103 of this title may apply to the court
               not more than once every 120 days after an order for relief in a case under
               this title, or more often if the court permits, for such compensation for
               services rendered before the date of such an application or reimbursement
               for expenses incurred before such date as is provided under section 330
               of this title.

11 U.S.C. § 331. Section 105(a) of the Bankruptcy Code authorizes the Court to issue any order

“that is necessary or appropriate to carry out the provisions” of the Bankruptcy Code. Id. § 105(a).

Thus, the Court has ample authority to enter an order authorizing the Interim Compensation

Procedures requested herein.

        13.    The proposed Interim Compensation Procedures would enable the Debtors to

monitor closely the costs of administration, forecast cash flows, and implement efficient cash

management procedures. They would also allow the Court and key parties in interest, including

the U.S. Trustee, to ensure the reasonableness and necessity of the compensation and

reimbursement requested.

        14.    Courts in this District have granted similar relief to that requested herein in a

number of cases. See, e.g., In re Gavilan Res., LLC, Case No. 20-32656 (MI) (Bankr. S.D. Tex.

Jul. 13, 2020) (Docket No. 206); In re NPC Int’l, Inc., Case No. 20-33353 (DRJ) (Bankr. S.D. Tex.

July 1, 2020) (Docket No. 434); In re CEC Ent., Inc., Case No. 20-33163 (MI) (Bankr. S.D. Tex.

June 25, 2020) (Docket No. 583); In re Speedcast Int’l Ltd., Case No. 20-32243 (MI) (Bankr. S.D.


                                                -7-


93711731v.1
         Case 21-32156 Document 75 Filed in TXSB on 07/27/21 Page 8 of 9




Tex. June 21, 2020) (Docket No. 328); In re Alta Mesa Res., Inc., Case No. 19-35133 (MI) (Bankr.

S.D. Tex. Nov. 12, 2019) (Docket No. 512); In re EP Energy Corp., Case No. 19-35654 (MI)

(Bankr. S.D. Tex. Nov. 6, 2019) (Docket No. 318); In re Westmoreland Coal Co., Case No. 18-

35672 (DRJ) (Bankr. S.D. Tex. Nov. 15, 2018) (Docket No. 522).

        15.    Based upon the foregoing, the Debtors submit that the relief requested herein

is appropriate and in the best interest of the Debtors’ estates, creditors, and all parties in interest,

and, therefore should be granted in these Chapter 11 Cases.

                                                Notice

        16.     Notice of this Application has been provided to: (i) the Office of the United States

Trustee; (ii) those persons who have formally appeared and requested notice of service in this

proceeding pursuant to Bankruptcy Rule 2002; (iii) counsel for and the members of any

committees appointed by this Court; (iv) counsel for the Debtors’ first-lien prepetition lender and

proposed debtor-in-possession credit facility; (v) the consolidated thirty (30) largest unsecured

creditors of the Debtors; (vi) governmental agencies having a regulatory or statutory interest in

these cases; and (vii) any other party entitled to notice pursuant to Bankruptcy Local Rule 9013-

1(d). A copy of this Application is also available on the website of the Debtors’ notice and claims

agent at http://cases.stretto.com/agilonenergy. In light of the nature of the relief requested, and the

exigent circumstances of these cases, the Debtors submit that no further notice is necessary.

                                             Conclusion

        The Debtors respectfully request that the Court (i) enter a proposed order in substantially

the same form as that submitted with this Motion granting the relief requested herein and (ii)

provide such other relief as the Court deems appropriate and just.




                                                  -8-


93711731v.1
          Case 21-32156 Document 75 Filed in TXSB on 07/27/21 Page 9 of 9




 Dated:       July 27, 2021
                                          /s/ Simon R. Mayer
                                          Elizabeth M. Guffy
                                          Texas Bar No. 08592525
                                          Simon R. Mayer
                                          Texas Bar No. 24060243
                                          LOCKE LORD LLP
                                          600 Travis St., Suite 2800
                                          Houston, TX 77002
                                          Telephone: (713) 226-1200
                                          Facsimile: (713) 223-3717
                                          Email: eguffy@lockelord.com
                                                  simon.mayer@lockelord.com

                                          Proposed Attorneys for
                                          Agilon Energy Holdings II LLC, et al.


                                   Certificate of Service

        I hereby certify that a true and correct copy of the foregoing pleading was served
electronically through the Court’s ECF system on July 27, 2021, on all parties registered for
electronic service.

                                          /s/ Simon R. Mayer
                                          Simon R. Mayer




                                             -9-


93711731v.1
